Citation Nr: 0122846	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  

This appeal arises from a September 1997 rating action 
entered by the aforementioned VA regional office (RO).  It 
was perfected for appeal in February 1998.  Thereafter, the 
case was forwarded to the Board of Veterans' Appeals (Board) 
in Washington, DC, and in November 2000, the Board remanded 
the matter to the RO for additional development, and in 
particular, to ensure that the requirements of the recently 
enacted Veterans Claims Assistance Act of 2000 were 
satisfied.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has not identified any medical professional 
who has diagnosed him to have PTSD.  

2.  Psychiatric examinations conducted for VA purposes in 
August 1997 and June 1999 did not reveal any psychiatric 
disorder.  

3.  The veteran is not currently diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the November 2000 Remand, during the pendency 
of the veteran's appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation was codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and as the Board previously pointed out, 
it essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim.  The law also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but that the VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

Regarding the obligations of the VCAA, the record shows that 
the veteran was notified of the law and regulations governing 
entitlement to service connection for PTSD when he was 
provided a copy of the September 1997 rating action, the 
February 1998 statement of the case, and the December 1998 
and February 2001 supplemental statements of the case.  These 
documents also effectively advised the veteran of the 
evidence that would substantiate his claim, and the evidence 
that was considered in connection with his appeal.  In 
addition, the veteran was examined for VA purposes in 1998 
and 1999 in connection with his claim, and in a letter to him 
dated in December 2000, [to which the veteran has not 
responded], he was specifically asked to identify any 
evidence he believed would support his claim.  Under these 
circumstances, the Board concludes that both the notice 
requirements set forth in the VCAA, as well as its 
requirements to assist the veteran in developing his claim 
have been met in this case, and no further action in this 
regard is necessary.  

Turning to the merits of this appeal, it is observed that to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the record shows that the veteran was awarded 
the Purple Heart for injuries sustained in combat in Vietnam.  
He is also assigned a combined service connected disability 
evaluation of 100 percent due to the impairment arising out 
of his combat injuries.  Accordingly, there is conclusive 
evidence of an in-service stressor, for purposes of 
establishing service connection for PTSD.  

Although it is obvious that the veteran experienced 
significant stressful events in service, one of the basic 
tenets of a claim for service connection is competent 
evidence of the claimed disability.  A condition such as PTSD 
would have to be shown by medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Here, the veteran has 
not identified any source from which records could be 
obtained showing a diagnosis of PTSD.  Likewise, when he was 
examined for VA purposes in connection with his current claim 
in August 1997 and June 1998, no psychiatric diagnosis was 
entered.  Although the veteran at one time asserted that he 
had PTSD, his assertion does not constitute competent medical 
evidence, inasmuch as he is a lay individual without medical 
training or expertise.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 292, 294-5 
(1991).  Thus, the information and evidence of record in this 
case fails to show that the veteran has the disability for 
which service connection is sought.  The absence meaningful 
evidence reflecting the current presence of PTSD requires 
that the claim be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

